Citation Nr: 1438877	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-25 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back condition.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2005 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claim for service connection for a back condition.

The Veteran essentially contends that his back disability is related to service; specifically, he asserts that he injured his back when he fell from the terrain vehicle on which he worked.  He has additionally testified that his back was injured by climbing up and down from the vehicle, slipping and falling, and generally of working in the military.  The Veteran's service treatment records indicate that he sought treatment for backaches and thoracic dysfunction in August 2006, September 2006 and October 2006.  

First, the Board notes that during his January 2013 hearing, the Veteran testified that he had begun seeking treatment at VA approximately two years after his discharge from active duty.  He indicated he initially sought only mental health treatment.  However, on a couple of occasions he told his physician about his back pain; the physician gave him ibuprofen and "adjusted" his back once at the office.  The Veteran additionally testified that he had received treatment from VA medical centers in Dallas, Fort Worth, and Rosedale.  He also reported that he was seeking treatment for his back at the time of his hearing at the Fort Worth VA medical center, and he was scheduled to begin physical therapy within a few weeks from the date of his hearing.

Unfortunately, while the claims file contains the Veteran's mental health treatment beginning in 2009, there are no records pertaining to his complaints of or treatment for back pain.  Given the Veteran's testimony regarding ongoing back treatment, the Board finds that a remand is necessary to obtain these records, along with any other records showing the Veteran's treatment for his back, and associate them with the claims file.

Additionally, in March 2010, the Veteran was provided a VA examination to determine the current nature and etiology of his back condition.  The examiner performed a lumbar spine examination and requested X-ray testing; he diagnosed the Veteran with a chronic lumbosacral strain.  Upon receiving the result of the X-rays, the examiner found that the Veteran's current lumbar spine disability is less likely than not related to service.  In his rationale, he stated that there "are no treatment records" for back pain; he additionally stated that the Veteran's X-rays and examination were normal.  In May 2010, the RO requested an addendum opinion from the examiner, which asked him to specifically address the two service treatment records that indicate the Veteran sought treatment for back pain in service.  The examiner provided the addendum opinion in June 2010 and stated that his examination of the Veteran was limited to the lumbar spine and that the service treatment notes indicate a thoracic "dysfunction."  Thus, the examiner maintained his opinion that it is less likely than not that the Veteran's lumbar spine complaints are related to service. 

At the outset, the Board notes that throughout the pendency of his claim, the Veteran has sought service connection for a back condition, which he has never limited to the lumbar portion of his spine.  Indeed, in his March 2011 Notice of Disagreement, the Veteran explicitly disagreed with the RO's determination regarding his lower back and his thoracic spine.  However, as illustrated by the examination and subsequent opinions by the VA examiner, the examination provided was limited in scope to the Veteran's lumbar spine.  As such, the Board finds that the examination is inadequate, and a new examination and opinion is required in order to clarify the nature and etiology of the Veteran's back condition, to include all areas of the spine.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his back disability since he was discharged from active duty.  The RO/AMC should attempt to obtain the records the Veteran discussed during his hearing, including those from the primary care physician who prescribed physical therapy in January 2013.  Any and all physical therapy treatment records should also be obtained, as well as any records from VA medical centers in Dallas, Fort Worth, and Rosedale.  All attempts to procure the treatment records should be documented in the claims file.  If the AMC/RO cannot obtain the records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

In addition, obtain all relevant ongoing VA treatment records.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  After any records have been associated with the claims file, schedule the Veteran for a VA examination with a qualified examiner to determine the current nature and likely etiology of any and all back disabilities.  

The VA examiner should thoroughly review the Veteran's claims file, to include any additional records obtained in conjunction with this remand, as well as a complete copy of this remand. The VA examiner should note that this action has been accomplished in the VA examination report.  The examiner is asked to address the following:

(a)  Provide a diagnosis for each back (lumbar and thoracic) disability found, to include all regions of the spine.

(b)  List all diagnosed back (lumbar and thoracic) conditions and specifically opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such back (lumbar and thoracic) disabilities originated in service or are otherwise attributable to the Veteran's military service.

The examiner is directed to the Veteran's lay statements that he has had back pain since service, the lay statements submitted by his friends and family, as well as the service treatment records dated August 2006, September 2006, and October 2006 that show the Veteran sought treatment for backaches.  

The VA examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the claim of service connection for a back disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



